Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sasso et al.: Liver Steatosis Assessed by Controlled Parameter (CAP) Measured with the XL Probe of the FibroScan: A Pilot Study Assessing Diagnostic Accuracy, vol. 42 no. 1, 2016 January, pgs. 92-103 (hereinafter, “Sasso”), in view of Evans et al. Quantitative shear wave ultrasound elastography: initial experience in solid breast masses, Breast cancer research : BCR, 12(6), R104, 2010, pgs. 1-8 (hereinafter, “Evans”) and Greenleaf et al. (US 20150216507).
Regarding claim 1, Sasso teaches (Fig. 1 and 3; Materials and Methods) a method for measuring an ultrasound parameter (i.e. CAP) of a viscoelastic medium (“CAP is an estimate of the total ultrasonic attenuation (go-and-return path, which was initially developed from signals acquired with the FibroScan M probe to assess in vivo liver attenuation using a proprietary algorithm at the center frequency of the probe, i.e., 3.5 MHz). CAP is expressed in dB/m.” (pg. 94, Materials and Methods, full para. 2, lines 1-6) to be characterized with an elastography system (Fig. 3) configured to generate a shear wave in a region of interest (“…a VCTE device that uses ultrasound signals to track shear-wave propagation within the liver…” (pg. 93, Materials and Methods, full para. 1, lines 3-4), the elastography system including an ultrasound transducer (Fig. 3 ultrasound probe shown) configured to emit a sequence of ultrasound shots and to receive corresponding echo signals from the region of interest (“Each measurement set consisted of a scan of the whole phantom surface (57.5 mm in the X and Y axes) with a 2.5-mm step, and five consecutive measurements were performed to assess bias, linearity and repeatability.” (pg. 95, Materials and Methods, full para. 13, lines 1-4)), and a processor (Fig. 3 processor/computer system shown) programmed to alternately operate at least in a first mode (Step 1; “Evaluation of the raw attenuation around 2.5 MHz, the center frequency of the XL probe, using the same proprietary algorithm used on signals acquired on the M probe.” (pg. 94, Materials and Methods, full para. 3, lines 3-6), Note that the first mode corresponds to the 2.5 MHz) and a second mode (Step 3; “Estimation of CAP around 3.5 MHz using frequency dependent attenuation as a correction factor. (pg. 94, Materials and Methods, full para. 3, lines 10-11)), wherein in the first mode (i.e. 2.5 MHz), the processor is programmed to generate a first sequence of ultrasound shots with said ultrasound transducer to measure an attenuation of ultrasound signals in a tissue (“Each measurement set consisted of a scan of the whole phantom surface (57.5 mm in the X and Y axes) with a 2.5-mm step, and five consecutive measurements were performed to assess bias, linearity and repeatability.” (pg. 95, Materials and Methods, full para. 13, lines 1-4)); and wherein in the second mode (i.e. 3.5 MHz), the processor is programmed to control the elastography system to create a shear wave in the tissue (“CAP is an estimate of the ultrasonic attenuation coefficient at 3.5 MHz measured with the FibroScan, a VCTE device that uses ultrasound signals to track shear-wave propagation within the liver…” (pg. 93, Materials and Methods, full para. 1, lines 1-4)); and to generate a second sequence of ultrasound shots … to track how the tissue in the region of interest is moved by the shear wave (“…a VCTE device that uses ultrasound signals to track shear-wave propagation within the liver…” (pg. 93, Materials and Methods, full para. 1, lines 1-4)), the method comprising: operating the processor (Fig. 3) in the first mode, said operating comprising generating the first sequence of ultrasound shots with said ultrasound transducer to the region of interest and receiving corresponding first mode echo signals from the region of interest (“Each measurement set consisted of a scan of the whole phantom surface (57.5 mm in the X and Y axes) with a 2.5-mm step, and five consecutive measurements were performed to assess bias, linearity and repeatability.” (pg. 95, Materials and Methods, full para. 13, lines 1-4)) … recording first mode ultrasound attenuation values associated with the received first mode echo signals (Fig. 1; “Evaluation of the raw attenuation around 2.5 MHz, the center frequency of the XL probe, using the same proprietary algorithm used on signals acquired on the M probe. Evaluation of the frequency dependence of attenuation using a method similar to that described in Kuc and Schwartz (1979) and Wear (2003).” (pg. 94, Materials and Methods, full para. 3, lines 3-9; Steps 1 and 2)) … and calculating a value of the ultrasound parameter using the first mode ultrasound attenuation values (Fig. 1; “Estimation of CAP around 3.5 MHz using frequency dependent attenuation as a correction factor. In this step, attenuation was assumed to be linearly dependent with frequency.” (pg. 94, Materials and Methods, full para. 3, lines 10-13; step 3), note that the CAP value (i.e. ultrasound parameter) is estimated/calculated using the first mode (i.e. 2.5 MHz raw attenuation value), and therefore substantially what is taught by claim 1. 
However, Sasso fails to teach [wherein generating] a second sequence of ultrasound shots is done with said ultrasound transducer … the first sequence of ultrasound shots is made … without generating the shear wave which is used to measure shear wave speed in the tissue; … [wherein\ first mode … signals [are] obtained without generating said shear wave … wherein the first sequence of ultrasound shots has a duration that is longer than the second sequence of ultrasound shots. 
Nevertheless, Evans teaches to generate a second sequence of ultrasound shots with said ultrasound transducer (See Evans: Abst., Methods (stating that data was obtained using an, "ultrasound system"), Page 3, Left Col., Para. 2 (providing that, "greyscale images were obtained of each solid lesion using the same equipment used to perform the shear wave elastography"), and Page 8, Right Col, Para. 1 (clarifying that, "the current study, greyscale and elastography imaging were performed on the same machine")) … [wherein] the first sequence of ultrasound shots is made … without generating the shear wave which is used to measure shear wave speed in the tissue (See Evans: Abst., Methods (stating that data was obtained using an, "ultrasound system"), Page 3, Left Col., Para. 2 (providing that, "greyscale images were obtained of each solid lesion using the same equipment used to perform the shear wave elastography"), and Page 8, Right Col, Para. 1 (clarifying that, "the current study, greyscale and elastography imaging were performed on the same machine")) … [wherein] first mode … signals [are] obtained without generating said shear wave (See Evans: Abst., Methods (stating that data was obtained using an, "ultrasound system"), Page 3, Left Col., Para. 2 (providing that, "greyscale images were obtained of each solid lesion using the same equipment used to perform the shear wave elastography"), and Page 8, Right Col, Para. 1 (clarifying that, "the current study, greyscale and elastography imaging were performed on the same machine")).
The teachings of Sasso and the teachings of Evans are considered to be analogous to the claimed invention because they are in the same field of ultrasonic elastography. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Sasso with the teachings of Evans to provide for what is described in claim 1. This is because Evans Page 10, Left Column, Paragraph 4 provides the motivation that the results of their study could help to, " determine how best to combine shear wave elastography and greyscale ultrasound findings to enhance benign/malignant differentiation."
Furthermore, Greenleaf teaches wherein the first sequence of ultrasound shots has a duration that is longer than the second sequence of ultrasound shots (See Greenleaf: Para. 0021 (describing a sample elastographic ultrasound pulse sequence including, "transmission of beam set S(1,1) is used to track shear wave motion ... [and that] after beam set S(1,1) is generated, beam set S(2,1) is generated to detect shear wave motion occurring at beam locations defined by the beams ... that form beam set S(2,1). For example, the preset time may be 50 microseconds. In the next cycle of the transmission, the first beam set is again transmitted. This beam set, S(1,2), is therefore transmitted at time t—1000 μs for a PRF [Pulse Repetition Frequency] of 1 kHz. The pulse sequence is repeated until the P(th) repetition is performed at time t=P*1000 μs"), Para. 0019 (clarifying that the, "sequence is ... repeated at the pulse repetition frequency for a number, P, of desired repetitions), and Para. 0017 (providing that, "conventional ultrasound imaging systems can image several lines from a single transmission using parallel beam forming. The pulse repetition frequency (“PRF) and pulse repetition interval (“PRI) for ultrasound imaging are determined by the maximum depth of the image. Assuming an imaging depth of 30 mm, the round-trip ultra-sound travel time is ... 39μs"); Therefore, at the discretion of an operator conducting the method for measuring an ultrasound parameter of a viscoelastic medium would be able to control "the first sequence of ultrasound shots" to have a duration "longer than the second sequence of ultrasound shots." This is true, under the parameters outlined by Greenleaf whenever an operator conducting the method for measuring an ultrasound parameter of a viscoelastic medium performs "the first sequence of ultrasound shots" for at least 27 repetitions for a single repetition of "the second sequence of ultrasound shots." Because each repetition of "the second sequence of ultrasound shots" as suggested by Greenleaf takes 1050μs and 27 repetitions of "the first sequence of ultrasound shots" which, as suggested by Greenleaf each take at least 39μs, would result in 1053μs in length).
The teachings of Sasso in view of Evans and the teachings of Greenleaf are considered to be analogous to the claimed invention because they are in the same field of ultrasonic elastography. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Sasso in view of Evans and wherein the first sequence of ultrasound shots has a duration that is longer than the second sequence of ultrasound shots taught by the teachings of Greenleaf, to provide for what is taught by claim 1 since Greenleaf provides in Paragraph 0004 that, “it would be desirable to provide a system and method capable of performing two-dimensional shear wave elastography with a conventional ultrasound imaging system.”
	 
Regarding claim 13, Sasso viewed in light of Evans and Greenleaf teaches the method of claim 1 (See above discussion), and therefore substantially what is taught by claim 13. Furthermore, Sasso teaches (Fig. 3) displaying the value of the ultrasound parameter. Fig. 3 shows a screen that will allow for the display of the ultrasound parameter.
Regarding claim 17, Sasso teaches (Fig. 1 and 3; Materials and Methods) a method for measuring an ultrasound parameter (CAP) of a viscoelastic medium (liver) to be characterized with an ultrasound system (“…measured with the FibroScan, a VCTE device that uses ultrasound signals…” (pg. 93, Materials and Methods, full para. 1, lines 2-4)) including an ultrasound transducer (Fig. 3) configured to emit a sequence of ultrasound shots and to receive corresponding echo signals from a region of interest (“Each measurement set consisted of a scan of the whole phantom surface (57.5 mm in the X and Y axes) with a 2.5-mm step, and five consecutive measurements were performed to assess bias, linearity and repeatability.” (pg. 95, Materials and Methods, full para. 13, lines 1-4)), and a processor (Fig 3 shows a computer/processor system) programmed to generate, in a first mode, a first sequence of ultrasound shots with said ultrasound transducer to measure an attenuation of ultrasound signals in a tissue (Steps 1-2; “Evaluation of the raw attenuation around 2.5 MHz, the center frequency of the XL probe, using the same proprietary algorithm used on signals acquired on the M probe. Evaluation of the frequency dependence of attenuation using a method similar to that described in Kuc and Schwartz (1979) and Wear (2003).” (pg. 94, Materials and Methods, full para. 3, lines 3-9)), the method comprising: generating the first sequence of ultrasound shots with said ultrasound transducer to the region of interest and receiving corresponding first mode echo signals from the region of interest (liver) (“Each measurement set consisted of a scan of the whole phantom surface (57.5 mm in the X and Y axes) with a 2.5-mm step, and five consecutive measurements were performed to assess bias, linearity and repeatability.” (pg. 95, Materials and Methods, full para. 13, lines 1-4)), … recording first mode ultrasound attenuation values associated with the received first mode echo signals (Fig. 1; “Evaluation of the raw attenuation around 2.5 MHz, the center frequency of the XL probe, using the same proprietary algorithm used on signals acquired on the M probe. Evaluation of the frequency dependence of attenuation using a method similar to that described in Kuc and Schwartz (1979) and Wear (2003).” (pg. 94, Materials and Methods, full para. 3, lines 3-9; Steps 1 and 2)) … and calculating a value of the ultrasound parameter using the first mode ultrasound attenuation values (Fig. 1; “Estimation of CAP around 3.5 MHz using frequency dependent attenuation as a correction factor. In this step, attenuation was assumed to be linearly dependent with frequency.” (pg. 94, Materials and Methods, full para. 3, lines 10-13; step 3), note that the CAP value (i.e. ultrasound parameter) is estimated/calculated using the first mode (i.e. 2.5 MHz raw attenuation value) values).
However, Sasso fails to teach generating the first sequence of ultrasound shots … without generating a shear wave which is used to measure shear wave speed in the tissue, wherein the first sequence of ultrasound shots are generated at a repetition rate of under 100 pulses/second for a period of time of at least 5 seconds; [wherein] first mode … signals [are] obtained without generating said shear wave.
In the same field of ultrasonic elastography, Evans teaches generating the first sequence of ultrasound shots … without generating a shear wave which is used to measure shear wave speed in the tissue (See Evans: Abst., Methods (stating that data was obtained using an, "ultrasound system"), Page 3, Left Col., Para. 2 (providing that, "greyscale images were obtained of each solid lesion using the same equipment used to perform the shear wave elastography"), and Page 8, Right Col, Para. 1 (clarifying that, "the current study, greyscale and elastography imaging were performed on the same machine")) … [wherein] first mode … signals [are] obtained without generating said shear wave (See Evans: Abst., Methods (stating that data was obtained using an, "ultrasound system"), Page 3, Left Col., Para. 2 (providing that, "greyscale images were obtained of each solid lesion using the same equipment used to perform the shear wave elastography"), and Page 8, Right Col, Para. 1 (clarifying that, "the current study, greyscale and elastography imaging were performed on the same machine")).
The teachings of Sasso and the teachings of Evans are considered to be analogous to the claimed invention because they are in the same field of ultrasonic elastography. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Sasso with the teachings of Evans to provide for what is described in claim 17. This is because Evans Page 10, Left Column, Paragraph 4 provides the motivation that the results of their study could help to, " determine how best to combine shear wave elastography and greyscale ultrasound findings to enhance benign/malignant differentiation."
Furthermore, in the same field of shear wave elastography, Greenleaf teaches wherein the first sequence of ultrasound shots are generated at a repetition rate of under 100 pulses/second (“…the ultrasound system has a frame rate lower than 100 Hertz.” (Claim 12)). Furthermore, one of ordinary skill in the art would recognize that adjusting the pulse repetition rate/frame rate of the ultrasound system including the duration of transmission (i.e. longer duration/5 seconds) would enable greater control over the acquisition rate and allow the waves to transmitted to the desired target/depth. It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II).
The teachings of Sasso in view of Evans and the teachings of Greenleaf are considered to be analogous to the claimed invention because they are in the same field of ultrasonic elastography. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the above teaching with wherein the first sequence of ultrasound shots are generated at a repetition rate of under 100 pulses/second for a period of time of at least 5 seconds as taught by Greenleaf, since Greenleaf provides in Paragraph 0004 that, “it would be desirable to provide a system and method capable of performing two-dimensional shear wave elastography with a conventional ultrasound imaging system.”
Although the above combined references do not specifically set forth that the sequence of ultrasound shots are generated “for a period of time of at least 5 seconds”, through routine experimentation, it would have been obvious to one of ordinary skill in the art before the effective filing date to adopt a duration of at least 5 seconds in order to determine the optimal duration for providing a measurement of a desired target.  See MPEP 2144.05(II).
Regarding claim 18, Sasso viewed in light of Evans and Greenleaf teaches the method of claim 17 (See above discussion), and therefore substantially what is taught by claim 18. Furthermore, Greenleaf teaches wherein the repetition rate is between 15 and 25 pulses/second (“…the ultrasound system has a frame rate lower than 100 Hertz.” (Claim 12)). “Under 100 pulse/second” also encompasses “between 15 and 25 pulses/second.”  Furthermore, one of ordinary skill in the art would recognize that adjusting the pulse repetition rate/frame rate of the ultrasound system including the duration of transmission (i.e. longer duration/20 seconds) would enable greater control over the acquisition rate and allow the waves to transmitted to the desired target/depth. It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II).
It would be obvious to one skilled in the art to modify the pulse repetition rate of Sasso by using a low pulse repetition rate between 15 and 25 pulses/second and the time period of 20 seconds, as taught by Greenleaf, in order to perform two-dimensional shear wave elastography using low pulse repetition and to evaluate the properties of tissue (Para. [0004]).
Furthermore, though the above combined references do not specifically set forth that the sequence of ultrasound shots are generated “for a period of time of at least 20 seconds”, through routine experimentation, it would have been obvious to one of ordinary skill in the art before the effective filing date to adopt a duration of at least 5 seconds in order to determine the optimal duration for providing a measurement of a desired target.  See MPEP 2144.05(II).
Regarding claim 20, Sasso viewed in light of Evans and Greenleaf teaches the method of claim 17 (See above discussion), and therefore substantially what is taught by claim 20. Furthermore, Sasso teaches (Fig. 3) the ultrasound system is an elastography system configured to generate a shear wave in the region of interest (“…a VCTE device that uses ultrasound signals to track shear-wave propagation within the liver…” (pg. 93, Materials and Methods, full para. 1, lines 3-4)), wherein the processor is programmed to alternately operate at least in the first mode and a second mode, wherein in the second mode, the processor is programmed to control the elastography system to create a shear wave in the tissue; and to generate a second sequence of ultrasound shots to track how the tissue in the region of interest is moved by the shear wave (“CAP is an estimate of the ultrasonic attenuation coefficient at 3.5 MHz measured with the FibroScan, a VCTE device that uses ultrasound signals to track shear-wave propagation within the liver…” (pg. 93, Materials and Methods, full para. 1, lines 1-4)).
Regarding claim 21, Sasso teaches (Fig. 3) a system for measuring ultrasound attenuation in a region of interest in a tissue sample, comprising: an ultrasound transducer (Fig. 3) configured to emit a sequence of ultrasound shots and to receive corresponding echo signals from a region of interest (liver) (“Each measurement set consisted of a scan of the whole phantom surface (57.5 mm in the X and Y axes) with a 2.5-mm step, and five consecutive measurements were performed to assess bias, linearity and repeatability.” (pg. 95, Materials and Methods, full para. 13, lines 1-4)); and a processor (Fig. 3) that is programmed to alternately operate in a first mode and a second mode, wherein in the first mode, the processor is programmed to generate a first sequence of ultrasound shots with said ultrasound transducer to measure an attenuation of ultrasound signals in the tissue (“Each measurement set consisted of a scan of the whole phantom surface (57.5 mm in the X and Y axes) with a 2.5-mm step, and five consecutive measurements were performed to assess bias, linearity and repeatability.” (pg. 95, Materials and Methods, full para. 13, lines 1-4), “Evaluation of the raw attenuation around 2.5 MHz, the center frequency of the XL probe, using the same proprietary algorithm used on signals acquired on the M probe. (pg. 94, Materials and Methods, full para. 3, lines 3-6)); and in the second mode, the processor is programmed to generate a second sequence of ultrasound shots … to track how the tissue in the region of interest is moved by a shear wave (“CAP is an estimate of the ultrasonic attenuation coefficient at 3.5 MHz measured with the FibroScan, a VCTE device that uses ultrasound signals to track shear-wave propagation within the liver…” (pg. 93, Materials and Methods, full para. 1, lines 1-4)); wherein the first sequence of ultrasound shots to measure the attenuation of ultrasound signals are transmitted outside of a time period when the processor is operating in the second mode ((“Evaluation of the raw attenuation around 2.5 MHz, the center frequency of the XL probe, using the same proprietary algorithm used on signals acquired on the M probe. (pg. 94, Materials and Methods, full para. 3, lines 3-6)) Note that the ultrasound shot used to measure attenuation are transmitted in the first mode), and therefore substantially what is taught by claim 21.
However, Sasso fails to teach in the second mode … [generating] a second sequence of ultrasound shots with said ultrasound transducer … wherein the first sequence of ultrasound shots has a duration that is longer than the second sequence of ultrasound shots and the first sequence of ultrasound shots are generated to the region of interest and corresponding first mode echo signals are received from the region of interest without generating the shear wave which is used to measure shear wave speed in the tissue. 
Nevertheless, Evans teaches in the second mode … [generating] a second sequence of ultrasound shots with said ultrasound transducer (See Evans: Abst., Methods (stating that data was obtained using an, "ultrasound system"), Page 3, Left Col., Para. 2 (providing that, "greyscale images were obtained of each solid lesion using the same equipment used to perform the shear wave elastography"), and Page 8, Right Col, Para. 1 (clarifying that, "the current study, greyscale and elastography imaging were performed on the same machine")) … and wherein the first sequence of ultrasound shots are generated to the region of interest (See Evans: Abst., Methods (stating that data was obtained using an, "ultrasound system"), Page 3, Left Col., Para. 2 (providing that, "greyscale images were obtained of each solid lesion using the same equipment used to perform the shear wave elastography"), and Page 8, Right Col, Para. 1 (clarifying that, "the current study, greyscale and elastography imaging were performed on the same machine")) and corresponding first mode echo signals are received from the region of interest without generating the shear wave which is used to measure shear wave speed in the tissue (See Evans: Abst., Methods (stating that data was obtained using an, "ultrasound system"), Page 3, Left Col., Para. 2 (providing that, "greyscale images were obtained of each solid lesion using the same equipment used to perform the shear wave elastography"), and Page 8, Right Col, Para. 1 (clarifying that, "the current study, greyscale and elastography imaging were performed on the same machine")). 
Also, Greenleaf teaches wherein the first sequence of ultrasound shots has a duration that is longer than the second sequence of ultrasound shots (See Greenleaf: Para. 0021 (describing a sample elastographic ultrasound pulse sequence including, "transmission of beam set S(1,1) is used to track shear wave motion ... [and that] after beam set S(1,1) is generated, beam set S(2,1) is generated to detect shear wave motion occurring at beam locations defined by the beams ... that form beam set S(2,1). For example, the preset time may be 50 microseconds. In the next cycle of the transmission, the first beam set is again transmitted. This beam set, S(1,2), is therefore transmitted at time t—1000 μs for a PRF [Pulse Repetition Frequency] of 1 kHz. The pulse sequence is repeated until the P(th) repetition is performed at time t=P*1000 μs"), Para. 0019 (clarifying that the, "sequence is ... repeated at the pulse repetition frequency for a number, P, of desired repetitions), and Para. 0017 (providing that, "conventional ultrasound imaging systems can image several lines from a single transmission using parallel beam forming. The pulse repetition frequency (“PRF) and pulse repetition interval (“PRI) for ultrasound imaging are determined by the maximum depth of the image. Assuming an imaging depth of 30 mm, the round-trip ultra-sound travel time is ... 39μs"); Therefore, at the discretion of an operator conducting the method for measuring an ultrasound parameter of a viscoelastic medium would be able to control "the first sequence of ultrasound shots" to have a duration "longer than the second sequence of ultrasound shots." This is true, under the parameters outlined by Greenleaf whenever an operator conducting the method for measuring an ultrasound parameter of a viscoelastic medium performs "the first sequence of ultrasound shots" for at least 27 repetitions for a single repetition of "the second sequence of ultrasound shots." Because each repetition of "the second sequence of ultrasound shots" as suggested by Greenleaf takes 1050μs and 27 repetitions of "the first sequence of ultrasound shots" which, as suggested by Greenleaf each take at least 39μs, would result in 1053μs in length.) 
The teachings of Sasso, the teachings of Evans, and the teachings of Greenleaf are considered to be analogous to the claimed invention because they are in the same field of ultrasonic elastography. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Sasso and the teachings of Evans, to provide for what is taught by claim 21, since Evans Page 10, Left Column, Paragraph 4 provides the motivation that the results of their study could help to, "determine how best to combine shear wave elastography and greyscale ultrasound findings to enhance benign/malignant differentiation." Also, since Greenleaf provides in Paragraph 0004 that, “it would be desirable to provide a system and method capable of performing two-dimensional shear wave elastography with a conventional ultrasound imaging system.”
Claim 2, 5, 6, 9-12, 14-16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sasso, in view of Evans and Greenleaf, as applied to claims 1, 17, and 21 above, further in view of Kanayama (US 20170258438).
Regarding claim 2, Sasso in view of Evans and Greenleaf teaches the method of claim 1 (See above discussion), and therefore substantially what is taught by claim 2. However, Sasso in view of Evans and Greenleaf fail to teach processing the first mode ultrasound attenuation values using one or more quality criteria to determine, among the recorded first mode ultrasound attenuation values, ultrasound attenuation values that have a predetermined quality level, and wherein the value of the ultrasound parameter is calculated using first mode ultrasound attenuation values that have the predetermined quality level.
In the same field of ultrasonic elastography, Kanayama teaches (Fig. 8) processing the first mode ultrasound attenuation values using one or more quality criteria to determine, among the recorded first mode ultrasound attenuation values, ultrasound attenuation values that have a predetermined quality level (“…calculating reliability for representative values representing a plurality of attenuation constants included in the measurement ROI, a function of comparing the reliability and a reliability determination threshold and thereby determining the reliability for a representative value, and a function of calculating a representative value concerning the measurement ROI when the reliability is larger than the reliability determination threshold.” (Para. [0154])), and wherein the value of the ultrasound parameter is calculated using first mode ultrasound attenuation values that have the predetermined quality level (Fig. 8). Measurement ROI corresponds to the “ultrasound parameter” in the present application. Fig. 8 shows the feedback loop of determining the reliability of the attenuation values/constants beforehand to determine if they are of quality to be used to calculate the measurement ROI value.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the method taught by Sasso in view of Evans and Greenleaf by processing the first mode ultrasound attenuation values using one or more quality criteria to determine, among the recorded first mode ultrasound attenuation values, ultrasound attenuation values that have a predetermined quality level, and wherein the value of the ultrasound parameter is calculated using first mode ultrasound attenuation values that have the predetermined quality level, as taught by Kanayama, in order to determine the reliability/quality of the values used to calculate the ultrasound parameter and ultimately achieve  an ultrasound parameter value with high accuracy thus providing highly accurate diagnosis (Paragraphs [0014], [0154]).
	Regarding claim 5, Sasso in view of Evans and Greenleaf and further in view of Kanayama teach the method of claim 2 (See above discussion), and therefore substantially what is taught by claim 5. However, Sasso in view of Evans and Greenleaf fail to teach the one or more quality criteria include an attenuation criterion that is defined by a predetermined range of ultrasound attenuation values and wherein the processing includes selecting each of the first mode ultrasound attenuation values that are within the predetermined range.	
In the same field of ultrasonic elastography, Kanayama teaches (Fig. 4, 7, and 8) the one or more quality criteria include an attenuation criterion that is defined by a predetermined range of ultrasound attenuation values and wherein the processing includes selecting each of the first mode ultrasound attenuation values that are within the predetermined range (“…calculating reliability for representative values representing a plurality of attenuation constants included in the measurement ROI, a function of comparing the reliability and a reliability determination threshold and thereby determining the reliability for a representative value, and a function of calculating a representative value concerning the measurement ROI when the reliability is larger than the reliability determination threshold.” (Para. [0154])). Note that the fact that there is a threshold that the attenuation values cannot exceed in order to be of quality to calculate the ultrasound parameter implies that there is a predetermined range of values that the evaluated attenuation values can be within. Also, Figs. 4 and 7 show a color scale range for the attenuation values.
	It would be obvious to one skilled in the art before the effective filing date to modify Sasso in view of Evans and Greenleaf by including an attenuation criterion that is defined by a predetermined range of ultrasound attenuation values and wherein the processing includes selecting each of the first mode ultrasound attenuation values that are within the predetermined range, as taught by Kanayama, in order to keep the attenuation values within a certain limit and determine the reliability/quality of the values used to calculate the ultrasound parameter and ultimately determine an ultrasound parameter value of high accuracy (Para. [0014], [0154]).
Regarding claim 6, Sasso in view of Evans and Greenleaf and further in view of Kanayama teach the method of claim 5 (See above discussion), and therefore substantially what is taught by claim 6. Furthermore, Sasso teaches that the predetermined range is 100-400db/m (“In our case, to assess CAP through its entire range (100–400 dB/m), three kinds of phantoms were made: (i) a low attenuation phantom, with attenuation at 150 dB/m at 3.5 MHz; (ii) an intermediate attenuation phantom, with attenuation at 250 dB/m at 3.5 MHz; and (iii) a high attenuation phantom, with attenuation at 350 dB/m at 3.5 MHz” (pg. 95, Materials and Methods, Experiments on tissue-mimicking phantoms, full para. 2, lines 5-11)). This range falls within the claimed range of 100-500 dB/m. One of ordinary skill in the art would recognize that adjusting the attenuation range of measurements would enable greater coverage over a broader range of attenuation values and allow for more measurements to be acquired. It has been held that "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.
Regarding claim 9, Sasso in view of Evans and Greenleaf and further in view of Kanayama teach the method of claim 2 (See above discussion), and therefore substantially what is taught by claim 9. Furthermore, Sasso teaches wherein the ultrasound parameter is the controlled attenuation parameter (“CAP is an estimate of the ultrasonic attenuation coefficient at 3.5 MHz measured with the FibroScan, a VCTE device that uses ultrasound signals to track shear-wave propagation within the liver…” (pg. 93, Materials and Methods, full para. 1, lines 1-4)).
Regarding claim 10, Sasso in view of Evans and Greenleaf and further in view of Kanayama teach the method of claim 2 (See above discussion), and therefore substantially what is taught by claim 10. Furthermore, Sasso teaches accumulating the ultrasound attenuation values that have a predetermined quality level, wherein the value of the ultrasound parameter is calculated only when a number of the ultrasound attenuation values that have a predetermined quality level reaches a predetermined threshold (“In our case, to assess CAP through its entire range (100–400 dB/m), three kinds of phantoms were made: (i) a low attenuation phantom, with attenuation at 150 dB/m at 3.5 MHz; (ii) an intermediate attenuation phantom, with attenuation at 250 dB/m at 3.5 MHz; and (iii) a high attenuation phantom, with attenuation at 350 dB/m at 3.5 MHz” (pg. 95, Materials and Methods, Experiments on tissue-mimicking phantoms, full para. 2, lines 5-11)). Note that, the quality criterion includes attenuation criterion that is defined by the predetermined range 100-400 dB/m corresponding to the range being of a certain quality to calculate the ultrasound parameter (i.e. CAP value).
Regarding claim 11, Sasso in view of Evans and Greenleaf and further in view of Kanayama teach the method of claim 2 (See above discussion), and therefore substantially what is taught by claim 11. Furthermore, Sasso teaches (Fig. 1) the value of the ultrasound parameter is calculated only with the first ultrasound attenuation values that are obtained when the processor operates in the first mode (“Estimation of CAP around 3.5 MHz using frequency dependent attenuation as a correction factor. In this step, attenuation was assumed to be linearly dependent with frequency.” (pg. 94, Materials and Methods, full para. 3, lines 10-13; Step 3)). Fig. 1 shows the CAP value being estimated based on the raw attenuation value (i.e. first mode).
	Regarding claim 12, Sasso in view of Evans and Greenleaf and further in view of Kanayama teach the method of claim 2 (See above discussion), and therefore substantially what is taught by claim 12. Furthermore, Sasso teaches (Fig. 4; Table 3 and 6) further comprising when the processor operates in the second mode (i.e. 3.5 MHz), recording second mode ultrasound attenuation values associated with received second mode echo signals (“In our case, to assess CAP through its entire range (100–400 dB/m), three kinds of phantoms were made: (i) a low attenuation phantom, with attenuation at 150 dB/m at 3.5 MHz; (ii) an intermediate attenuation phantom, with attenuation at 250 dB/m at 3.5 MHz; and (iii) a high attenuation phantom, with attenuation at 350 dB/m at 3.5 MHz” (pg. 95, Materials and Methods, Experiments on tissue-mimicking phantoms, full para. 2, lines 5-11)).
	However, Sasso in view of Evans and Greenleaf fail to teach processing the second ultrasound attenuation values using the one or more quality criteria to determine, among the recorded second mode ultrasound attenuation values, the ultrasound attenuation values that have the predetermined quality level, and calculating the value of the ultrasound parameter using the ultrasound attenuation values that have the predetermined quality level and are obtained with both the first and second mode ultrasound attenuation values.
In the same field of ultrasonic elastography, Kanayama teaches (Fig. 4, 7, and 8) processing the second ultrasound attenuation values using the one or more quality criteria to determine, among the recorded second mode ultrasound attenuation values, the ultrasound attenuation values that have the predetermined quality level (“…calculating reliability for representative values representing a plurality of attenuation constants included in the measurement ROI, a function of comparing the reliability and a reliability determination threshold and thereby determining the reliability for a representative value, and a function of calculating a representative value concerning the measurement ROI when the reliability is larger than the reliability determination threshold.” (Para. [0154])), and calculating the value of the ultrasound parameter using the ultrasound attenuation values that have the predetermined quality level and are obtained with both the first and second mode ultrasound attenuation values (Fig. 8). Measurement ROI corresponds to the “ultrasound parameter” in the present application. Fig. 8 shows the feedback loop of determining the reliability of the attenuation values/constants beforehand to determine if they are of quality to be used to calculate the measurement ROI value. Also, the loop of determining the reliability of the values before calculating the ultrasound parameter can be done in either mode which corresponds to the “obtained with both the first and second mode ultrasound attenuation values” limitation.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the method taught by Sasso in view of Evans and Greenleaf by processing the second ultrasound attenuation values using the one or more quality criteria to determine, among the recorded second mode ultrasound attenuation values, the ultrasound attenuation values that have the predetermined quality level, and calculating the value of the ultrasound parameter using the ultrasound attenuation values that have the predetermined quality level and are obtained with both the first and second mode ultrasound attenuation values, as taught by Kanayama, in order to determine the reliability/quality of the values used to calculate the ultrasound parameter and ultimately determine an ultrasound parameter value with high accuracy (Para. [0014], [0154]).
Regarding claim 14, Sasso in view of Evans and Greenleaf and further in view of Kanayama teach the method of claim 2 (See above discussion), and therefore substantially what is taught by claim 14. Furthermore, Greenleaf teaches wherein the first sequence of ultrasound shots are transmitted at a pulse repetition rate of under 500 pulses/second (“…the ultrasound system has a frame rate lower than 100 Hertz.” (Claim 12)). “Under 100 pulse/second” also encompasses “under 500 pulses/second.” Therefore, one of ordinary skill in the art would recognize that adjusting the pulse repetition rate/frame rate of the ultrasound system would enable greater control over the acquisition rate and the waves transmitted to the desired target. It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II).
It would be obvious to one skilled in the art to modify the pulse repetition rate of Sasso in view of Evans and Greenleaf and further in view of Kanayama by using a low pulse repetition rate of under 500 pulses/second, as taught by Greenleaf et al., in order to perform two-dimensional shear wave elastography using low pulse repetition and to evaluate the properties of tissue (Para. [0004]).
Regarding claim 15, Sasso in view of Evans and Greenleaf and further in view of Kanayama teach the method of claim 14 (See above discussion), and therefore substantially what is taught by claim 15. Furthermore, in the same field of shear wave elastography, Greenleaf teaches that the first sequence of ultrasound shots are transmitted at a pulse repetition rate of under 100 pulses/second (“…the ultrasound system has a frame rate lower than 100 Hertz.” (Claim 12)).
It would be obvious to one skilled in the art to further modify the pulse repetition rate of Sasso in view of Evans and Greenleaf and further in view of Kanayama by using a low pulse repetition rate of under 100 pulses/second, as taught by Greenleaf et al., in order to perform two-dimensional shear wave elastography using low pulse repetition and to evaluate the properties of tissue (Para. [0004]).
Regarding claim 16, Sasso in view of Evans and Greenleaf and further in view of Kanayama teach the method of claim 15 (See above discussion), and therefore substantially what is taught by claim 16. Furthermore, Greenleaf et al. teach that the first sequence of ultrasound shots are transmitted at a pulse repetition rate between 15 and 25 pulses/second (“…the ultrasound system has a frame rate lower than 100 Hertz.” (Claim 12)). “Under 100 pulse/second” also encompasses “between 15 and 25 pulses/second.”  Furthermore, one of ordinary skill in the art would recognize that adjusting the pulse repetition rate/frame rate of the ultrasound system would enable greater control over the acquisition rate and the waves transmitted to the desired target. It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II).
It would be obvious to one skilled in the art to further modify the pulse repetition rate of Sasso in view of Evans and Greenleaf and further in view of Kanayama by using a low pulse repetition rate between 15 and 25 pulses/second, as taught by Greenleaf et al., in order to perform two-dimensional shear wave elastography using low pulse repetition and to evaluate the properties of tissue (Para. [0004]).
Regarding claim 19, Sasso viewed in light of Evans and Greenleaf teaches the method of claim 17 (See above discussion), and therefore substantially what is taught by claim 19. However, Sasso viewed in light of Evans and Greenleaf fails to teach processing the first mode ultrasound attenuation values using one or more quality criteria to determine, among the recorded first mode ultrasound attenuation values, ultrasound attenuation values that have a predetermined quality level, and wherein the value of the ultrasound parameter is calculated using first mode ultrasound attenuation values that have the predetermined quality level.
In the same field of ultrasonic elastography, Kanayama teaches (Fig. 8) processing the first mode ultrasound attenuation values using one or more quality criteria to determine, among the recorded first mode ultrasound attenuation values, ultrasound attenuation values that have a predetermined quality level (“…calculating reliability for representative values representing a plurality of attenuation constants included in the measurement ROI, a function of comparing the reliability and a reliability determination threshold and thereby determining the reliability for a representative value, and a function of calculating a representative value concerning the measurement ROI when the reliability is larger than the reliability determination threshold.” (Para. [0154])), and wherein the value of the ultrasound parameter is calculated using first mode ultrasound attenuation values that have the predetermined quality level (Fig. 8). Measurement ROI corresponds to the “ultrasound parameter” in the present application. Fig. 8 shows the feedback loop of determining the reliability of the attenuation values/constants beforehand to determine if they are of quality to be used to calculate the measurement ROI value.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the method taught by Sasso viewed in light of Evans and Greenleaf by processing the first mode ultrasound attenuation values using one or more quality criteria to determine, among the recorded first mode ultrasound attenuation values, ultrasound attenuation values that have a predetermined quality level, and wherein the value of the ultrasound parameter is calculated using first mode ultrasound attenuation values that have the predetermined quality level, as taught by Kanayama, in order to determine the reliability/quality of the values used to calculate the ultrasound parameter and ultimately determine an ultrasound parameter value with high accuracy (Para. [0014], [0154]).
	Regarding claim 22, Sasso in view of Evans and Greenleaf and further in view of Kanayama teach the method of claim 21 (See above discussion), and therefore substantially what is taught by claim 22. However, Sasso in view of Evans and Greenleaf fail to teach that the processor is programmed to determine a quality of echo signals received from ultrasound shots obtained when the processor is operating in the first mode, and wherein the attenuation of ultrasound signals is determined with echo signals having a desired quality level.
In the same field of ultrasonic elastography, Kanayama teaches (Fig. 8) wherein the processor (processing circuitry 29) is programmed to determine a quality of echo signals received from ultrasound shots obtained when the processor is operating in the first mode, and wherein the attenuation of ultrasound signals is determined with echo signals having a desired quality level (“…calculating reliability for representative values representing a plurality of attenuation constants included in the measurement ROI, a function of comparing the reliability and a reliability determination threshold and thereby determining the reliability for a representative value, and a function of calculating a representative value concerning the measurement ROI when the reliability is larger than the reliability determination threshold.” (Para. [0154])). The quality of attenuation corresponds to the quality of the echo signal received and Fig. 8 shows the feedback loop of determining the reliability of the attenuation values/constants beforehand to determine if they are of quality to be used to calculate the measurement ROI value.
It would be obvious to one skilled in the art before the effective filing date to modify the processor taught by Sasso in view of Evans and Greenleaf by determining a quality of echo signals received from ultrasound shots obtained when the processor is operating in the first mode, and wherein the attenuation of ultrasound signals is determined with echo signals having a desired quality level, as taught by Kanayama, in order to determine the reliability/quality of the values used to calculate the ultrasound parameter and ultimately determine an ultrasound parameter value with high accuracy (Para. [0014], [0154]).
Claims 3, 4, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sasso in view of Evans, Greenleaf, and Kanayama, as applied to claims 2 and 22 above, further in view of Tanigawa (US 20120016237).
Regarding claim 3, Sasso in view of Evans, Greenleaf, and Kanayama teach the method of claim 2 (See above discussion), and therefore substantially what is taught by claim 3. However, Sasso in view of Evans, Greenleaf, and Kanayama fail to teach wherein the one or more quality criteria include a correlation criterion and wherein the processing includes associating each one of the received first mode echo signals with a correlation coefficient and selecting each of the received first mode echo signal having the correlation coefficient past a predetermined threshold value to determine, among the received first mode echo signals, first mode echo signals that are sufficiently decorrelated.
In the same filed of ultrasonic imaging, Tanigawa teaches wherein the one or more quality criteria include a correlation criterion and wherein the processing includes associating each one of the received first mode echo signals with a correlation coefficient and selecting each of the received first mode echo signal having the correlation coefficient past a predetermined threshold value to determine, among the received first mode echo signals, first mode echo signals that are sufficiently decorrelated (“…the physical amount calculation device sets correlation windows on an echo signal which is on the same acoustic ray but temporally different and calculates the physical amount by executing a correlation calculation between the correlation windows; the ultrasonic diagnostic apparatus further including: an physical amount average device for calculating by frames an average of the physical amount obtained for correlation windows in which a correlation calculation of a correlation coefficient more than or equal to a predetermined threshold is executed…” ([Para. [0016]), “…the physical amount processing device 5 sets correlate windows to temporally different echo data on the same acoustic ray in one scanning surface, calculates the physical amount on the elasticity pixel by pixel after executing the correlation calculation in between the correlation windows, and generates the physical amount data for one frame. The physical amount processing device 5 calculates a strain St as a physical amount on the elasticity in this embodiment… The physical amount processing device 5 sets correlation windows to respective echo signals belonged to a frame (i), (ii), as shown in FIG. 2. Particularly, the physical amount processing device 5 sets a correlation window W1 to an echo signal belonged to the frame (i) and a correlation window W2 to an echo signal belonged to the frame (ii). Those correlation windows W1, W2 correspond to one pixel. Then, the physical amount processing device 5 executes the correlation calculation between the correlation windows W1 and W2 and calculates the strain St.” (Para. [0047]-[0048])). Note that here the echo signals that have a correlation coefficient that meet the threshold conditions are selected. The selection of the echo signals having the correlation coefficient past a predetermined threshold value (i.e. determine correlated signals) also implicitly provides a determination/selection of signals that did not meet the threshold and thus were considered to be first mode echo signals that are “decorrelated.” With that, Tanigawa teaches selecting each of the signals having the correlation coefficient past a predetermined threshold value (i.e. correlated signals) and within that process signals that did not meet the threshold (i.e. sufficiently decorrelated signals) are determined as well by the process of selecting those signals having correlation coefficient past the threshold.  
It would be obvious to one skilled in the art before the effective filing date to modify Sasso in view of Evans, Greenleaf, and Kanayama by having the one or more quality criteria include a correlation criterion and wherein the processing includes associating each one of the received first mode echo signals with a correlation coefficient and selecting each of the received first mode echo signal having the correlation coefficient past a predetermined threshold value to determine, among the received first mode echo signals, first mode echo signals that are sufficiently decorrelated, as taught by Tanigawa, in order to include the correlated values in the calculation of the final ultrasound parameter and provide an alternative technique for providing a quantitative value indicative of the comparison of values that indicates a quality level (Para. [0047]-[0048]).
Regarding claim 4, Sasso in view of Evans, Greenleaf, and Kanayama and further in view of Tanigawa teach the method of claim 3 (See above discussion), and therefore substantially what is taught by claim 4. However, Sasso in view of Evans, Greenleaf, and Kanayama fail to teach wherein the correlation coefficient is calculated based on said one of the received first mode echo signals and previously received first mode echo signals.
In the same filed of ultrasonic imaging, Tanigawa teaches wherein the correlation coefficient is calculated based on said one of the received first mode echo signals and previously received first mode echo signals (“…the physical amount calculation device sets correlation windows on an echo signal which is on the same acoustic ray but temporally different and calculates the physical amount by executing a correlation calculation between the correlation windows; the ultrasonic diagnostic apparatus further including: an physical amount average device for calculating by frames an average of the physical amount obtained for correlation windows in which a correlation calculation of a correlation coefficient more than or equal to a predetermined threshold is executed…” ([Para. [0016]), “…the physical amount processing device 5 sets correlate windows to temporally different echo data on the same acoustic ray in one scanning surface, calculates the physical amount on the elasticity pixel by pixel after executing the correlation calculation in between the correlation windows, and generates the physical amount data for one frame. The physical amount processing device 5 calculates a strain St as a physical amount on the elasticity in this embodiment… The physical amount processing device 5 sets correlation windows to respective echo signals belonged to a frame (i), (ii), as shown in FIG. 2. Particularly, the physical amount processing device 5 sets a correlation window W1 to an echo signal belonged to the frame (i) and a correlation window W2 to an echo signal belonged to the frame (ii). Those correlation windows W1, W2 correspond to one pixel. Then, the physical amount processing device 5 executes the correlation calculation between the correlation windows W1 and W2 and calculates the strain St.” (Para. [0047]-[0048])). Note that the correlation coefficient for each correlation window (W1, W2) corresponds to respective frames (I, II) which corresponds to the limitation that the correlation coefficient is calculated based on said one of the received first mode echo signals and previously received first mode echo signals.
It would be obvious to one skilled in the art before the effective filing date to modify Sasso in view of Evans, Greenleaf, and Kanayama by calculating the correlation coefficient based on said one of the received first mode echo signals and previously received first mode echo signals, as taught by Tanigawa, in order to determine the correlation between echo signals and determine the quality in order to calculate the final ultrasound parameter and provide an alternative technique for providing a quantitative value indicative of the comparison of values that indicates a quality level (Para. [0047]-[0048]). 
Regarding claim 23, Sasso in view of Evans, Greenleaf, and Kanayama teach the system of claim 22 (See above discussion), and therefore substantially what is taught by claim 23. However, Sasso in view of Evans, Greenleaf, and Kanayama fail to teach wherein the processor is programmed to determine a quality of an echo signals based on one or more of a correlation between sequential echo signals and comparing an attenuation of the echo signal with a range of expected attenuation values. 
In the same filed of ultrasonic imaging, Tanigawa teaches wherein the processor is programmed to determine a quality of an echo signals based on one or more of a correlation between sequential echo signals and comparing an attenuation of the echo signal with a range of expected attenuation values (“…the physical amount calculation device sets correlation windows on an echo signal which is on the same acoustic ray but temporally different and calculates the physical amount by executing a correlation calculation between the correlation windows; the ultrasonic diagnostic apparatus further including: an physical amount average device for calculating by frames an average of the physical amount obtained for correlation windows in which a correlation calculation of a correlation coefficient more than or equal to a predetermined threshold is executed…” ([Para. [0016]), “…the physical amount processing device 5 sets correlate windows to temporally different echo data on the same acoustic ray in one scanning surface, calculates the physical amount on the elasticity pixel by pixel after executing the correlation calculation in between the correlation windows, and generates the physical amount data for one frame. The physical amount processing device 5 calculates a strain St as a physical amount on the elasticity in this embodiment… The physical amount processing device 5 sets correlation windows to respective echo signals belonged to a frame (i), (ii), as shown in FIG. 2. Particularly, the physical amount processing device 5 sets a correlation window W1 to an echo signal belonged to the frame (i) and a correlation window W2 to an echo signal belonged to the frame (ii). Those correlation windows W1, W2 correspond to one pixel. Then, the physical amount processing device 5 executes the correlation calculation between the correlation windows W1 and W2 and calculates the strain St.” (Para. [0047]-[0048])). Note that the correlation coefficient for each correlation window (W1, W2) corresponds to respective frames (I, II) which corresponds to the limitation “determine a quality of an echo signals based on one or more of a correlation between sequential echo signals.” Tanigawa also states “compare a calculated value obtained from the physical amount average device and an ideal value of the physical amount, wherein the determination device is further configured to execute the determination based on a result of the comparison device” which corresponds to the limitation “comparing an attenuation of the echo signal with a range of expected attenuation values.”
It would be obvious to one skilled in the art before the effective filing date to modify the processor of Sasso in view of Evans, Greenleaf, and Kanayama, by determining a quality of an echo signals based on one or more of a correlation between sequential echo signals and comparing an attenuation of the echo signal with a range of expected attenuation values, as taught by Tanigawa, in order to determine the correlation between echo signals and determine the quality in order to calculate the final ultrasound parameter and provide an alternative technique for providing a quantitative value indicative of the comparison of values that indicates a quality level (Para. [0047]-[0048]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sasso in view of Evans, Greenleaf, and Kanayama (US 20170258438), as applied to claim 2 above, further in view of Stoll (US 20120083692).
Regarding claim 7, Sasso in view of Evans, Greenleaf, and Kanayama teach the method of claim 2 (See above discussion), and therefore substantially what is taught by claim 7. However, Sasso in view of Evans, Greenleaf, and Kanayama fail to teach wherein the one or more quality criteria include a coupling criterion representative of a coupling force between the ultrasound transducer and a skin of a patient for whom the viscoelastic medium is to be characterized, the coupling criterion defined by a predetermined range of coupling coefficient values, and wherein the processing includes associating each of the received first mode echo signals to a coupling coefficient and selecting each first mode echo signal having the coupling coefficient past a predetermined threshold value.
In the same field of ultrasound imaging, Stoll teaches wherein the one or more quality criteria include a coupling criterion representative of a coupling force between the ultrasound transducer and a skin of a patient for whom the viscoelastic medium is to be characterized (“The optimal force may vary based on the patient and region of interest within the body. The optimal transducer contact pressure may be calculated based on measured physiologic parameters including but not limited to patient biometric data (height, weight, age, etc.). Transducer contact pressure is controlled by automatically regulating contact pressure about a desired level, limiting contact pressure to not exceed a threshold, or indicating to a user when sufficient force has been applied.” (Para. [0014])), the coupling criterion defined by a predetermined range of coupling coefficient values (the threshold or limit implies that there is a range of values that lead up to the value to exceed), and wherein the processing includes associating each of the received first mode echo signals to a coupling coefficient and selecting each first mode echo signal having the coupling coefficient past a predetermined threshold value (“The desired transducer contact pressure may be represented by a threshold value. The desired pressure may be a value for transducer contact pressure or a value indicative of this pressure. For example, the desired value is an amount of compression, a distribution of compression, an amount of flow due to change in diameter, a change in diameter, a change in thickness, or any other type of value reflective of the pressure. The transducer contact pressure may cause various effects on the tissue and/or fluids. The desired pressure is a desired value for a measurement of one or more of these effects of the pressure regardless of whether the actual pressure is determined. The desired transducer contact pressure indicates an amount of body tissue compression.” (Para. [0019]). Note that, the tissue response corresponds to the amount of pressure/force and echo signals allow the user to see the response of the tissue at the current pressure. Once the desired response is reached that pressure is selected as the appropriate pressure for imaging.
It would be obvious to one skilled in the art before the effective filing date to modify what is taught by Sasso in view of Evans, Greenleaf, and Kanayama by including a coupling criterion representative of a coupling force between the ultrasound transducer and a skin of a patient for whom the viscoelastic medium is to be characterized, the coupling criterion defined by a predetermined range of coupling coefficient values, and wherein the processing includes associating each of the received first mode echo signals to a coupling coefficient and selecting each first mode echo signal having the coupling coefficient past a predetermined threshold value, as taught by Stoll, in order to achieve the desired tissue response corresponding to the appropriate force level for quality imaging (Para. [0019]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sasso in view of Evans, Greenleaf and Kanayama, as applied to claim 2 above, further in view of Sandrin (US 20140249415).
Regarding claim 8, Sasso  in view of Evans, Greenleaf, and Kanayama teach the method of claim 2 (See above discussion), and therefore substantially what is taught by claim 8. Furthermore, Sasso suggests that the attenuation values are assumed to vary linearly (“Multiple linear regression (Katz 2011) was performed using a backward procedure based on minimization of the Akaike information criterion to select independent features significantly associated with CAP.” (pg. 97, Materials and Methods, Statistical Analyses, full para. 6, lines 3-7), “Note that the correction procedure was also performed using a proprietary algorithm. The correction factor developed here was based on estimation of frequency-dependent attenuation, assuming that attenuation varies linearly with frequency, which is a common assumption made when dealing with in vivo liver ultrasound attenuation.” (pg. 94, Materials and Methods, full para. 3, lines 1-7)). However, Sasso fails to teach that the one or more quality criteria include a coefficient of determination of a linear regression applied to the received first mode echo signals.
In the same field of ultrasound, Sandrin teaches wherein the one or more quality criteria include a coefficient of determination of a linear regression applied to the received first mode echo signals (“…find a parameter representing this linearity: the determination coefficient R.sup.2 obtained by linear regression is adapted to characterize it…the backscattered ultrasonic signal is divided into a number N of windows, said windows are averaged and the determination coefficient R.sup.2 or the RMSE (designated Root Mean Squared Error) is calculated over these averages… A linear regression is then applied in the sense of the least squares: y.sub.i=ax.sub.i+b with x the depth in millimetres. Linear regression consists in determining an estimation of the values a (highest degree coefficient) and b (y-intercept) and quantifying the validity of this relation using the determination coefficient R.sup.2. The determination coefficient R.sup.2 is comprised between 0 and 1. The closer it is to 1, the better the overall quality of the linear regression. It takes account of the linearity of the points y.sub.i. If the points y.sub.i are perfectly aligned, the linear model will have a coefficient of determination R.sup.2 equal to 1… The determination coefficient R.sup.2 is calculated via the following formula: R2 = 1- SCR (sum of residual squares)/SCT (sum of total squares).” (Para. [0105]-[0109]).
It would be obvious to one skilled in the art before the effective filing date to modify Sasso in view of Evans, Greenleaf, and Kanayama by including one or more quality criteria including a coefficient of determination of a linear regression applied to the received first mode echo signals, as taught by Sandrin, in order to quantify the validity of the linear relation of the echo signals (Para. [0108]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793